People v Jimenez (2020 NY Slip Op 04322)





People v Jimenez


2020 NY Slip Op 04322


Decided on July 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-06320
 (Ind. No. 2279/12)

[*1]The People of the State of New York, respondent,
vJose E. Jimenez, appellant.


Jose Jimenez, named herein as Jose E. Jimenez, Comstock, NY, appellant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Ellen C. Abbot, and Charles T. Pollak of counsel), for respondent.
James Kousouros, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 22, 2017 (People v Jimenez, 148 AD3d 1054), affirming a judgment of the Supreme Court, Queens County, rendered June 3, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HINDS-RADIX, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court